UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


ESAU POREE,                                       §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:17-CV-529
                                                  §
TOD N. ALLEN,                                     §
                                                  §
                Defendant.                        §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Esau Poree, an inmate confined within the Texas Department of Criminal Justice,

Correctional Institutions Division, proceeding pro se, filed this civil rights lawsuit pursuant to 42

U.S.C. § 1983. The court previously referred this matter to the Honorable Keith Giblin, United

States Magistrate Judge, for consideration pursuant to applicable laws and orders of this court.

         Plaintiff has filed a motion for default judgment (#44). The magistrate judge has submitted

a Report and Recommendation of United States Magistrate Judge concerning the motion. The

magistrate judge recommends the motion be denied.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the magistrate judge’s Report and

Recommendation.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. Plaintiff’s motion for default

judgment is DENIED.


         SIGNED at Beaumont, Texas, this 30th day of December, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
